In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00164-CV
                                  No. 07-15-00165-CV
                                  No. 07-15-00166-CV


                            DANNY SHEAD, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

              On Appeal from the 181st District Court, Randall County, Texas
                    Trial Court Nos. 8460-B, 8461-B, and 19154-B
                          Honorable John B. Board, Presiding

                                     June 25, 2015

                            CONCURRING OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Harrell v. State holds that an inmate is entitled to notice of the issuance of a

withholding order and an opportunity to be heard regarding the order’s correctness, but

neither the notice nor the opportunity to be heard need occur before the funds are

withdrawn. 286 S.W.3d 315, 321 (Tex. 2009). The Harrell opinion goes on to recognize

that the inmate may take the opportunity to be heard by means of a motion to the court

issuing the order, and further states that “appellate review should be by appeal, as in
analogous civil post-judgment enforcement actions.” Id. I am not prepared to say that

every inmate who, like appellant Shead, has a motion challenging a withholding order

denied by the trial court without an in-court hearing thereby meets the nonparticipation

requirement for a restricted appeal.1 But this record presents a particularly convoluted

set of circumstances. On these peculiar facts, and considering that the nonparticipation

requirement is to be construed liberally in favor of a right to appeal, 2 I will concur that

the nonparticipation requirement should not bar Shead from relief if he is able to

demonstrate error on the face of the record. I therefore concur in the Court’s order

denying the State’s motion to dismiss the appeal.




                                                        James T. Campbell
                                                            Justice




       1
          See Texaco, Inc. v. Central Power & Light Co., 925 S.W.2d 586, 589 (Tex.
1996) (“a party’s participation in a proceeding decided as a matter of law may be very
different than one tried to a jury”).
       2
           Pike-Grant v. Grant, 447 S.W.3d 884, 886 (Tex. 2014) (per curiam).

                                             2